Name: Commission Regulation (EEC) No 2669/91 of 6 September 1991 re-establishing the levying of customs duties on products falling within CN code 8712 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  international trade;  land transport
 Date Published: nan

 7. 9. 91 Official Journal of the European Communities No L 250/21 COMMISSION REGULATION (EEC) No 2669/91 of 6 September 1991 re-establishing the levying of customs duties on products falling within CN code 8712 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply ting in China reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 10 September 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ( l ), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 8712 00 , originating in China, the individual ceiling was fixed at ECU 9 004 000 ; whereas, on 14 June 1991 , imports of these products into the Community origina ­ CN code Description 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 September 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .